In an action, inter alia, to recover damages for conversion plaintiff appeals from a judgment of the Supreme Court, Kings County, entered November 2, 1977, which, after a nonjury trial, is in favor of defendant on its counterclaim. Judgment reversed, on the law, and new trial granted as to all causes, with costs to abide the event. The trial court’s failure to comply with CPLR 4213, which requires that the facts deemed essential be stated in the court’s decision, makes intelligent judicial review impossible (see Porges v Porges, 61 AD2d 980; Alleyne v Alleyne, 46 AD2d 785). Since the Justice that presided at the trial has retired, a new trial is necessary. Hopkins, J. P., Rabin, Cohalan and Mangano, JJ., concur.